DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 4/5/2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.

Priority
	The instant application claims priority to provisional application 62/720,448 which was filed on 8/21/2018, however the provision application only discloses the invention embodied by non-elected Species 2 (Figures 8-17). Because elected Species 1 (Figures 1-7) is not supported by the provisional application, the effective filing date of the claims of the instant application under examination is the non-provisional filing date of 8/21/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9-15, 17-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels et al. (US 2021/0138966, hereinafter ‘Daniels’).
Daniels discloses a vehicle roof rack system configured to be fixed on vehicle comprising: At least one rail assemblies configured to be mounted in an orientation transverse to the axis described by the primary direction of travel of the vehicle (200); Wherein the at least one rail assemblies comprise at least two rails that are arranged in parallel to each other and curved along their longest axes (201a, 201b); and, Wherein the at least one rail assemblies extend longitudinally and laterally in relation to the vehicle upon which the roof rack system is mounted (see Figs. 1A-1G).  
Daniels further discloses one of the at least two rails is salient relative to other of the at least two rails with respect to cargo, such that cargo secured to the vehicle roof rack can be affixed to it without interfering with the movement of the other of the at least 
Daniels further discloses one or more cross rigidity components configured to link at least two rails of at least two or more rail assemblies together for coordinated motion between them (203a); one or more travel limiter configured to limit the extension of the at least one rail assembly to a determined extension distance (para 0063); one or more dampening apparatus configured to dampen the relative movement of the rails (para 0056); one or more lift assisters (para 0067); one or more tower affixable to at least one of the at least two rail assemblies and configured to attach the vehicle roof rack system to a vehicle (Figs. 1A-1G, unnumbered towers shown on vehicle roof).  
Daniels further discloses a cargo rack comprising: At least one longitudinal rail assembly, configured to be mounted on a vehicle to bear cargo while operating the vehicle and while the vehicle is stationary (200, 300); Wherein the longitudinal rail assembly comprises at least two longitudinal rails, arranged in parallel along their longest axes and configured to be docked adjacent to each other during operation of the vehicle, and further configured to be extensibly deployable longitudinally relative to each other (201a, 301a; see Figs. 1A-2B); and, Wherein the at least two longitudinal rails describe a bowed shape along their longest axes (Figs. 1A-2B).  

Claim(s) 1-7, 11-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czornyj (US 8267292).
Czornyj discloses a vehicle roof rack system configured to be fixed on vehicle comprising: At least one rail assemblies configured to be mounted in an orientation transverse to the axis described by the primary direction of travel of the vehicle (1); Wherein the at least one rail assemblies comprise at least two rails that are arranged in parallel to each other and curved along their longest axes (4/5, see Figs. 1, 2); and, Wherein the at least one rail assemblies extend longitudinally and laterally in relation to the vehicle upon which the roof rack system is mounted (see Fig. 2).  
Czornyj further discloses one of the at least two rails is salient relative to other of the at least two rails with respect to cargo, such that cargo secured to the vehicle roof rack can be affixed to it without interfering with the movement of the other of the at least two rails (5; see Fig. 4); one or more locking components configured to secure at least two of the at least two rails together to prevent relative movement (Fig. 3; col. 5, ll. 7-20); one or more interconnection apparatus configured to secure the at least two individual rails together to prevent their relative movement except in the longitudinal direction of the rails (10; see Fig. 4); at least one cargo mounting adaptor configured to secure one or more items of cargo to the vehicle roof rack (15.).
Czornyj further discloses one or more cross rigidity components configured to link at least two rails of at least two or more rail assemblies together for coordinated motion between them (16); one or more travel limiter configured to limit the extension of the at least one rail assembly to a determined extension distance (claim 22); one or 
Czornyj further discloses a cargo rack comprising: At least one longitudinal rail assembly, configured to be mounted on a vehicle to bear cargo while operating the vehicle and while the vehicle is stationary (4/5); Wherein the longitudinal rail assembly comprises at least two longitudinal rails, arranged in parallel along their longest axes and configured to be docked adjacent to each other during operation of the vehicle, and further configured to be extensibly deployable longitudinally relative to each other (Figs. 2, 3); and, Wherein the at least two longitudinal rails describe a bowed shape along their longest axes (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 2021/0138966, hereinafter ‘Daniels’) as applied to claims 1 and 12 above, and further in view of Connors (US 2017/0028930).
Daniels discloses all limitations of the claim(s) as detailed above except does not expressly disclose the cargo mounting adaptor as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cargo mounting adaptors taught by Connors to the rooftop cargo rails taught by Daniels, in order to allow equipment to be carried securely on the vehicle rooftop cargo carrier as taught by Connors (para 0004).


Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 2021/0138966, hereinafter ‘Daniels’) as applied to claims 1 and 12 above, and further in view of Aftanas et al. (US 2005/0017037, hereinafter ‘Aftanas’).
Daniels discloses all limitations of the claim(s) as detailed above except does not expressly disclose the non-marring bumper as claimed, rather disclosing a generic ‘bump stop’.
However, Aftanas teaches a bumper on a roof rack system being made out of resilient material (para 0122), which is nonmarring as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bump stop taught by Daniels out of nonmarring material as taught by Aftanas, in order to prevent damage as taught by Aftanas (para 0122).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bump stop taught by Daniels out of nonmarring material as taught by Aftanas, since it has been held to be within the .

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czornyj (US 8267292)as applied to claims 1 and 12 above, and further in view of Aftanas et al. (US 2005/0017037, hereinafter ‘Aftanas’).
Czornyj discloses all limitations of the claim(s) as detailed above except does not expressly disclose the non-marring bumper as claimed, rather disclosing a generic ‘bump stop’.
However, Aftanas teaches a bumper on a roof rack system being made out of resilient material (para 0122), which is nonmarring as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bump stop taught by Czornyj out of nonmarring material as taught by Aftanas, in order to prevent damage as taught by Aftanas (para 0122).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the bump stop taught by Czornyj out of nonmarring material as taught by Aftanas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. .

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czornyj (US 8267292) as applied to claims 1 and 12 above, and further in view of Mclauchlan (US 2017/0341590).
Czornyj discloses all limitations of the claim(s) as detailed above except does not expressly disclose the dampening apparatus as claimed.
However, Mclauchlan teaches a similar device being provided with a dampening apparatus (para 0015) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art add the dampening apparatus cylinder taught by Mclauchlan to the cargo carrier taught by Czornyj, in order to control the rate of descent or ascent of the rails as taught by Mclauchlan (para 0015).

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czornyj (US 8267292) as applied to claims 1 and 12 above, and further in view of Brusselback (US 10040402).
Czornyj discloses all limitations of the claim(s) as detailed above except does not expressly disclose the lift assisters as claimed.
However, Brusselback teaches providing a rooftop cargo carrier with a lift assister (col. 1, ll. 56) as claimed.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 15, 2021